Case 2:20-cv-02655-MSN-atc Document 1 Filed 08/28/20 Page 1 of 10           PageID 1




                   UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF TENNESSE
                        WESTERN DIVISION

ANGELA GREENE,                          )
                                        )
      Plaintiff,                        )       Case No. _____________
                                        )
v.                                      )
                                        )
COLLIERVILLE COMMISSARY,                )
LLC d/b/a THE COMMISSARY,               )
                                        )       Jury Trial Demanded
      Defendant.                        )
                                        )

                                   COMPLAINT

      Plaintiff Angela Greene (“Plaintiff”), by and through counsel, files this

Complaint against Defendant Collierville Commissary, LLC d/b/a The Commissary

(“Defendant”) for violations of the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

§§ 201, et seq., to recover unpaid wages, liquidated damages, costs, expenses of

litigation, and attorneys’ fees. Plaintiff alleges as follows:

                                      PARTIES

      1.      Plaintiff is an adult resident of Shelby County, Tennessee.

      2.      Defendant Collierville Commissary, LLC is a Tennessee corporation

with its principal place of business at 2290 S Germantown Rd., Germantown, TN

38138-5931.




                                            1
Case 2:20-cv-02655-MSN-atc Document 1 Filed 08/28/20 Page 2 of 10              PageID 2




      3.     Defendant’s registered agent for process is Walker M. Taylor IV, at

2290 S. Germantown Rd., Germantown, TN 38138-5931.

                          JURISDICTION AND VENUE

      4.     This Court has subject matter jurisdiction over the present action

pursuant to 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).

      5.     Venue properly lies in the Western District of Tennessee under 28

U.S.C. § 1391. Defendant transacts business in this judicial district, and a substantial

portion of the events giving rise to the claims herein occurred in this judicial district.

                         COVERAGE UNDER THE FLSA

      6.     Plaintiff was employed by Defendant during the period approximately

March 2019 through September 2019.

      7.     At all relevant times, Plaintiff was an “employee” of Defendant and

covered under the FLSA, 29 U.S.C. §§ 201 et seq.

      8.     At all relevant times, Defendant was the “employer” of Plaintiff.

      9.     At all relevant times, Defendant had multiple employees, including

Plaintiff, handling, selling, or otherwise working on goods or materials that have

been moved in or produced for interstate commerce by any person.

      10.    At all relevant times, Defendant was an enterprise with annual gross

volume of sales made or business done of not less than $500,000.00.




                                            2
Case 2:20-cv-02655-MSN-atc Document 1 Filed 08/28/20 Page 3 of 10              PageID 3




                                      FACTS

      11.     Defendant owns and operates The Commissary BBQ restaurant located

at 2290 S Germantown Rd., Germantown, TN 38138-5931 (the “Restaurant”).

      12.     The Restaurant had annual gross volume of sales made or business done

of not less than $500,000 during all relevant time periods.

      13.     Plaintiff was hired by and began employment with Defendant at the

Restaurant as a server around March 2019.

      14.     Plaintiff’s employment with Defendant ended around September 2019.

      15.     Plaintiff was denied earned wages by Defendant while working at the

Restaurant.

      16.     At all relevant times, Plaintiff was a non-exempt, tipped employee of

Defendant and was promised $2.13 per hour for each hour worked.

Invalid Tip Pool Violations

      17.     Federal law permits Defendant to require tipped employees such as

Plaintiff to participate in a tip pool where a portion of an employee’s tips are shared

with other employees in the Restaurant so long as the arrangement is among

employees who customarily and regularly receive tips, such as waiters, waitresses,

counter personnel, bussers, and service bartenders.

      18.     A valid tip pool may not include employees who do not customarily

and regularly receive tips, such as dishwashers, cooks, chefs, and janitors.


                                          3
Case 2:20-cv-02655-MSN-atc Document 1 Filed 08/28/20 Page 4 of 10             PageID 4




       19.      Defendant improperly required Plaintiff to share her tips with

employees who do not customarily and regularly receive tips, including cooks and

dishwashers.

       20.      Defendant improperly required Plaintiff to participate in an invalid and

illegal tip pool.

Dual Jobs Violations

       21.      Federal law permits Defendant to pay employees such as Plaintiff less

than the minimum wage so long as they are working a tipped occupation, and able

to earn tips.

       22.      As a server at the Restaurant, Plaintiff’s duties included, but were not

limited to, taking customer’s orders, answering questions about the menu and food,

taking payment, communicating orders with the kitchen staff, seating customers, and

helping with customer service.

       29.      Plaintiff also was required to perform extensive duties unrelated to

customer service that were substantial and amounted to a separate, non-server

occupation. These duties were not contemporaneous with customer service server

duties. These duties were performed both before and after customer service shifts

and for extensive periods of time. Such non-server, pre-shift and post-shift duties

included, but were not limited to: extensive cleaning throughout the restaurant and

in areas unrelated to server stations, brewing beverages, cutting lemons and other


                                            4
Case 2:20-cv-02655-MSN-atc Document 1 Filed 08/28/20 Page 5 of 10            PageID 5




garnishes, filling ice bins, polishing and stocking glassware, cleaning under tables

and booths, sweeping/vacuuming floors, cleaning and restocking drink station,

cleaning and restocking the server station, cleaning floors, collect and take out trash

daily, and other non-server duties unrelated to customer service. While performing

these duties, Plaintiff was not able to earn tips.

      30.    There was a clear dividing line between Plaintiff’s server duties and

Plaintiff’s non-server duties, particularly because extensive non-server duties were

required before and after the restaurant was open, and before and after Plaintiff’s

customers were being served.

      31.    Plaintiff’s non-server duties extended to the entire restaurant rather than

areas where she served customers.

      32.    These non-server duties consumed a substantial portion of Plaintiff’s

workday, were more than “part of the time” that Plaintiff worked, were for times

longer than a few minutes and longer than de minimis time periods, and were for

more than 20% of Plaintiff’s workdays.

      33.    At all relevant times, Plaintiff was required to arrive at the restaurant

30 to 60 minutes prior to the Restaurant opening to perform non-server and other

non-tip producing tasks.

      34.    The duties Plaintiff performed for the 30 to 60 minute period before

Restaurant opening were non-server duties and were performed at easily demarcated


                                            5
Case 2:20-cv-02655-MSN-atc Document 1 Filed 08/28/20 Page 6 of 10           PageID 6




times when Plaintiff did not and could not earn tips. These non-server duties usually

continued beyond the restaurant opening because Plaintiff would often not be

assigned a customer until 30 to 60 minutes after the Restaurant had opened.

        35.   Plaintiff often was required to perform non-server duties and non-tip

producing side work for extended periods of time at the beginning of a shift while

waiting to be assigned a customer.

        36.   Plaintiff was often required to remain at the Restaurant for substantial

time periods after the Restaurant had closed and all customers had left.

        37.   When working a closing shift, Plaintiff was often required to remain at

the Restaurant 30 to 60 minutes after the Restaurant had closed to perform cleaning

and other non-tip producing tasks throughout the restaurant.

        38.   Plaintiff was often required to perform non-server work after her last

assigned table had closed out, but before the Restaurant closed.

        39.   For a substantial portion of Plaintiff’s hours performing non-server

duties and non-tip producing side work, Plaintiff was paid a wage less than minimum

wage.

        40.   Defendant denied Plaintiff minimum wage compensation for these

discrete and easy-to-identify periods where Plaintiff was performing non-tip related

tasks and no customers were in the building.




                                          6
Case 2:20-cv-02655-MSN-atc Document 1 Filed 08/28/20 Page 7 of 10           PageID 7




      41.    Defendant violated the FLSA by willfully refusing to pay Plaintiff

proper minimum wage compensation for these non-server duties amounting to a

separate occupation.

      42.    Defendant maintained records of hours that Plaintiff worked.

      43.    Even if the non-server duties Defendant required Plaintiff to perform

were related to her tipped occupation, Defendant violated the FLSA by its policy

and practice of requiring Plaintiff to perform such work for a substantial amount of

her time worked during the workweek, and during discrete periods before and after

her shift when Plaintiff could not earn any tips.

      44.    Plaintiff was required to perform tasks that were unrelated to and not

incidental to her tip-producing occupation without being paid a minimum wage.

      45.    Defendant’s policy and practice of requiring Plaintiff to perform

excessive and/or unrelated non-server duties while paying her sub-minimum, tip-

credit wages violates the FLSA.

                              COUNT I
                FAIR LABOR STANDARDS ACT VIOLATIONS
                           MINIMUM WAGE

      46.    Plaintiff repeats and realleges each paragraph above as though it were

fully set forth at length herein.




                                          7
Case 2:20-cv-02655-MSN-atc Document 1 Filed 08/28/20 Page 8 of 10          PageID 8




      47.    At all relevant times, Defendant was Plaintiff’s employer engaged in

interstate commerce, within the meaning of the FLSA, 29 U.S.C. §§ 206(a) and

207(a).

      48.    At all relevant times, Defendant employed Plaintiff within the meaning

of the FLSA.

      49.    At all relevant times, Defendant required Plaintiff to participate in an

invalid tip pool.

      50.    At all relevant times, Defendant improperly took a tip credit against

Plaintiff’s wages.

      51.    At all relevant times, Defendant failed to compensate Plaintiff at the

applicable federal minimum wage by requiring Plaintiff to participate in an invalid

tip pool.

      52.    At all times during the relevant period, Defendant failed to compensate

its employees, including Plaintiff, at the applicable federal minimum wage for tasks

that were unrelated to and non-incidental to a tip producing occupation.

      53.    At all times during the relevant period, Defendant failed to compensate

its employees, including Plaintiff, at the applicable federal minimum wage for tasks

that were not server tasks and were not directed towards producing tips that were

performed before Restaurant opening and/or before Plaintiff was assigned

customers.


                                         8
Case 2:20-cv-02655-MSN-atc Document 1 Filed 08/28/20 Page 9 of 10            PageID 9




      54.    At all times during the relevant period, Defendant failed to compensate

its employees, including Plaintiff, at the applicable federal minimum wage for tasks

that were not server tasks and were not directed towards producing tips that were

performed after Restaurant closing and/or after Plaintiff’s assigned customers were

no longer being served.

      55.    As a result of Defendant’s willful failure to pay Plaintiff the appropriate

minimum wage, Defendant violated the FLSA, 29 U.S.C. §§ 206(a)(2) and 215(a).

      56.    Defendant’s conduct constitutes a willful violation of the FLSA within

the meaning of 29 U.S.C. § 255(a).

      57.    Due to Defendant’s FLSA violations, Plaintiff was damaged and is

entitled to recover from Defendant compensation for unpaid minimum wages; an

additional equal amount as liquidated damages; and reasonable attorneys’ fees,

costs, and disbursements of this action, pursuant to 29 U.S.C. § 216(b).

      WHEREFORE, Plaintiff demands a trial by jury and requests that this Court

grant the following relief against Defendant:

      A.     An award of unpaid compensation for unpaid minimum wages to

            Plaintiff;

      B.     An award of all liquidated damages for unpaid wages to Plaintiff;

      C.     An award of costs and expenses of this action together with reasonable

             attorneys’ and expert fees to Plaintiff; and


                                           9
Case 2:20-cv-02655-MSN-atc Document 1 Filed 08/28/20 Page 10 of 10         PageID 10




      D.     Such other and further relief as this Court deems just and proper.



Respectfully submitted this August 28, 2020,

                                              HALL & LAMPROS, LLP

                                              /s/ Gordon Van Remmen
                                              Andrew Lampros
                                              Tenn. BPR # 020167
                                              Gordon Van Remmen
                                              Ga Bar No. 215512
                                              Admitted to practice in the Western
                                              District of Tennessee

HALL & LAMPROS, LLP
400 Galleria Parkway
Suite 1150
Atlanta, GA 30339
(404) 876-8100 telephone
(404) 876-3477 facsimile
alampros@hallandlampros.com
gordon@hallandlampros.com

Attorneys for the Plaintiff




                                         10
